Citation Nr: 1303083	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  10-33 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether an overpayment of nonservice-connected pension benefits in the calculated amount of $570.00 was validly created.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from September 1950 to June 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction over this case was subsequently transferred to the VA RO in San Juan, the Commonwealth of Puerto Rico

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  


FINDINGS OF FACT

1.  In May 1990, the RO issued a rating decision granting entitlement to nonservice-connected pension benefits, effective September 11, 1989.

2.  In an October 7, 2008 letter, the Social Security Administration (SSA) notified the Veteran that he had been awarded SSA benefits.

3.  On November 4, 2008, the Veteran notified VA that he had been awarded SSA benefits and requested that his nonservice-connected pension benefits be adjusted accordingly.

4.  In April 2009, the RO issued a rating decision which discontinued the Veteran's nonservice-connected pension benefits, effective January 1, 2009; the rating decision erroneously stated that the Veteran had notified VA of the additional SSA benefits on March 2, 2009.

5.  In April 2009,VA notified the Veteran that the discontinuance of his nonservice-connected pension benefits created an overpayment in the amount of $570.00.

6.  The overpayment to the Veteran in the calculated amount of $570.00 was solely the result of VA administrative error.  


CONCLUSION OF LAW

The overpayment of nonservice-connected pension benefits in the calculated amount of $570.00 was not properly created as it was solely the result of VA administrative error.  38 U.S.C.A. §§ 1115, 5112 (West 2002 & Supp. 2012); 38 C.F.R. § 3.500 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled. See 38 U.S.C.A. § 5302 (West 2002 & Supp. 2012); 38 C.F.R. § 1.962 (2012).  

A debt is not valid if the VA was solely responsible for the overpayment.  Sole administrative error connotes that the Veteran neither had knowledge of nor should have been aware of the erroneous award.  Neither the Veteran's actions nor his failure to act must have contributed to payment pursuant to the erroneous award.  See 38 U.S.C.A. §§ 501, 5112(b)(9), (10) (West 2002 & Supp. 2012); 38 C.F.R. § 3.500(b) (2012).  

The Veteran served on active duty in the Army from September 1950 to June 1955.  A review of his report of separation indicates that he served in Korea and was awarded the Combat Infantryman Badge.

In May 1990, the RO issued a rating decision granting entitlement to nonservice-connected pension benefits, effective October 1, 1990.

In an October 7, 2008 letter, SSA informed the Veteran that he had been awarded SSA benefits.

On November 4, 2008, the Veteran notified the RO that he had been awarded SSA benefits.  He included a copy of the letter from SSA, and his notification letter stated, "PLEASE ADJUST NSC PENSION BENEFITS ACCORDINGLY."

In April 2009, the RO issued a rating decision which discontinued the Veteran's nonservice-connected pension benefits, effective January 1, 2009.  The RO's rating decision erroneously stated that the Veteran had notified VA of the additional SSA benefits on March 2, 2009.  Later that same month, VA notified the Veteran that the reduction in nonservice-connected pension benefits created an overpayment in the amount of $570.00.

The Veteran contends that he promptly notified VA of the additional income he received, and that VA is solely responsible for the overpayment.  Thus, the primary determination in this appeal concerns the validity of the debt.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2012); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434. 

In order for the Board to determine that an overpayment was not properly created, thereby invalidating the debt, the record must establish that the Veteran was legally entitled to the benefits in question or, if the Veteran was not legally entitled, then it must be shown that VA was solely responsible for the Veteran being erroneously paid benefits.  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  Sole administrative error connotes that the Veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the Veteran's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b) (9), (10) (West 2002 & Supp. 2012); 38 C.F.R. § 3.500(b)(2) (2012); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.  

"[W]hen an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award."  Erickson v. West, 13 Vet. App. 495, 499 (2000).  In other words, if a debt is the result solely of administrative error, the effective date of the reduction of benefits is the date of the last payment based on this error and, consequently, there would be no overpayment charged to the Veteran for an overpayment attributable to administrative error.  38 U.S.C.A. § 5112(b)(10) (West 2002 & Supp. 2012); 38 C.F.R. § 3.500(b) (2012). 

If the claimant fails to provide full disclosure of facts or due to the amount of the overpayment should know an error has been made, yet accepts the payment, the overpayment will not be considered due to administrative error.  An example of when administrative error applies is when VA erroneously interprets the law to allow payment of greater benefits than the legislative intent.  Another example of when administrative error does not apply is when the claimant accepts an amount that is patently excessive.  See VA Manual 22- 4, Part III, § 2.03.  

Initially, the Veteran is shown to have timely and fully notified VA of the additional income he was to receive from SSA.  He is also shown to have specifically requested that his nonservice-connected pension benefits be adjusted in light of this additional income.

As a result of this change in income, the Veteran is shown to have received an overpayment totaling $570.00.  The amount of this overpayment is not patently excessive, and the evidence of record does not demonstrate that the Veteran had knowledge that he was receiving benefits to which he was not entitled, or that he otherwise acted or failed to act in such a way as to perpetuate the error.  To the contrary, he promptly notified VA of the change to his income, and it is entirely possible he believed no change to his nonservice-connected benefits was necessary as a result.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the overpayment was solely the result of VA administrative error, and that the debt therefore was not properly created and cannot legally be charged to the Veteran.  For this reason, the Board finds the overpayment of VA compensation benefits in the calculated amount of $570.00 (US dollars) is invalid.  


ORDER

The Board having determined that the debt created by overpayment of pension benefits in the calculated amount of $570 is invalid, the benefit sought on appeal is granted. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


